Name: Council Regulation (EEC) No 3642/90 of 11 December 1990 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy reffered to in article 5C of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 12 . 90 Official Journal of the European Communities No L 362/ 7 COUNCIL REGULATION (EEC) No 3642 /90 of 11 December 1990 amending Regulation (EEC) No 857/ 84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804 /68 in the milk and milk products sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 3641 / 90(2), and in particular Article 5c ( 6 ) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 857/ 84 (3 ), as last amended by Regulation (EEC) No 1183 / 90 (4 ), fixes the period during which the deliveries or direct sales of milk or milk products to a purchaser or by a producer are to be taken into account for the purpose of establishing the individual reference quantity ; whereas the said Regulation should be supplemented in view of the fact that Portugal , pursuant to the Act of Accession , must implement the additional levy system from 1 January 1991 ; whereas the Annex to Regulation (EEC) No 857/ 84 must be supplemented, as regards direct sales , to include Portugal , Germany as regards the territory of the former German Democratic Republic',  the following is added as (d): '(d ) In Portugal , the reference quantity referred to in the first subparagraph shall be equal to the quantity of milk or milk equivalent delivered or purchased during the 1990 calendar year, weighted where applicable by a percentage established so as not to exceed the guaranteed quantity defined in Article 5c of Regulation (EEC) No 804 /68 .' 2 . The last sentence of the first subparagraph of point 3 of Article 3 is replaced by the following: 'However ,  in Spain , the producers shall , at their request, obtain the taking into account of another reference year within the 1983 to 1985 period ,  in the territory of the former German Democratic Republic, these producers shall , at their request, obtain the taking into account of another reference year within the 1987 to 1989 period ,  in Portugal , these producers shall , at their request , obtain the taking into account of another reference year within the 1988 to 1990 period .' 3 . Paragraph 6 ( 1 ) is amended as follows :  in the second subparagraph , under (a ), 'Member States other than the Kingdom of Spain' is replaced by 'Member States other than Spain and Portugal.',  in the second subparagraph the following is added as (c): '(c) In Portugal , the reference quantity for the producer shall be equal to the quantity of direct sales which he has made during the 1990 calendar year , weighted where applicable by a percentage.',  the following subparagraph is added: 'The previous subparagraph shall also apply to Portugal , and the period taken into consideration shall be from 1988 to 1990 .' 4 . The Annex is replaced by the Annex to this Regulation . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 857 / 84 is hereby amended as follows: 1 . The second subparagraph of Article 2 (1 ) is amended as follows :  under (a), 'Member States other than the Kingdom of Spain and , from 1 April 1991 , Germany as regards the territory of the former German Democratic Republic' is replaced by 'Member States other than Spain , Portugal and , from 1 April 1991 , Article 2 This Regulation shall enter into force on 1 January 1991 . It shall be applicable as from 1 April 1991 . ( 1 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) See page 5 of this Official Journal . ( 3 ) OJ No L 90 , 1. 4 . 1984 , p. 13 . (4 ) OJ No L 119 , 11 . 5 . 1990 , p. 27 . No L 362/ 8 Official Journal of the European Communities 27. 12 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1990. For the Council The President V. SACCOMANDI ANNEX 'ANNEX Quantities referred to in Article 6 (2) (milk producers selling direct to the consumer) of this Regulation and the application periods referred to in Article 5c (2) of Regulation (EEC) No 804 /68 ('000 tonnes) 2.4.1984 to 31.3.1985 1.4.1985 to 31.3.1986 1.4.1986 to 31.3.1987 1.4.1987 to 31.3.1988 1.4.1988 to 31.3.1989 1.4.1989 to 31.3.1990 1.4.1990 to 31.3.1991 1.4.1991 to 31.3.1992 Belgium k 480 450 400 387,660 380,809 380,809 380,809 380,809 Denmark 1 1 1 0,980 0,970 0,970 0,970 0,970 Germany 305 130 130 94,400 93,100 93,100 93,100 153,100(1 ) Greece 116 116 46 45,080 44,620 4,620 4,620 4,620 Spain  750 750 685,000 677,500 527,500 527,500 527,500 France 1 183 1 014 874 756,520 747,780 747,780 747,780 747,780 Ireland 16 16 16 15,680 15,520 15,520 15,520 15,520 Italy 1 116 1 116 1 116 1 093,680 1 082,520 1 082,500 732,520 732,520 Luxembourg 1 1 1 0,980 0,970 0,970 0,970 0,970 Netherlands 145 95 95 93,100 92,150 92,150 92,150 92,150 Portugal       121,000 121,000 United Kingdom 398 395,426 395,426 387,517 383,563 383,563 383,563 383,563 (*) Of which 60,000 for the territory of the former German Democratic Republic'.